DETAILED ACTION

Status of Claims
Claims 1 – 3 & 5 – 7 were previously pending and subject to a final office action mailed 03/28/2022. Claims 1, 5, & 7 were amended in a reply filed 05/19/2022. Claims 1 – 3 & 5 – 7 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 06/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the previous rejection under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, on pg. 7, with respect to the previous rejection under 35 USC 101, that “The Office Action has identified the pending claims as being directed to “certain methods of organizing human activity,” and asserts that “the claim recites an abstract idea.” Applicants respectfully disagree.”

Examiner respectfully disagrees, and submits that the claims do, in fact, recite a judicial exception that falls into one of the groupings of abstract ideas enumerated in the 2019 PEG. In particular, the claimed limitations of “receive ordered product information and vehicle information… the ordered product information indicating an article that is ordered by the user, and the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,” “determine a delivery schedule to which the first vehicle travels to an operator handling the article based on the ordered product information…, the operator handling the article, and the boarding time,” “compare a time length between a current time and the boarding time to a predetermined length of time, and when the time length is greater than or equal to the predetermined length of time, transmit the delivery schedule… so that the first vehicle collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information… and allows the user to board,” and “when the time length is less than the predetermined length of time… not transmit the delivery schedule,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, but for the recitation of generic computer components.  That is, other than reciting a “server,” “wired or wireless communication interface,” “input terminal,” and “processor” configured to implement the method, nothing in the claim elements preclude the steps from practically being performed in a commercial interaction (including advertising, marketing or sales activities or behaviors; business relations). For example, but for the “server,” “wired or wireless communication interface,” “input terminal,” and “processor,” the functions in the context of this claim encompass receiving an order to delivery an item to a vehicle which a customer will board, determining a schedule to pick up the item before the customer boards, and then telling a human driver to pick up the item and then the customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Applicant next argues, on pg. 8, with respect to the previous rejection under 35 USC 101, that “evaluating the claim language “as a whole,” including the “combination of elements” recited, demonstrates that the claims are clearly directed to the “practical application” of determining a delivery schedule for delivering an article.”

Examiner respectfully disagrees that the claims integrate the judicial exception into a practical application, and notes that determining a delivery schedule is a part of the abstract idea itself (i.e., a commercial interaction in which an ordered item is delivered to a user during transit). The functionality of determining a delivery schedule is not directed to an improvement in the functionality of a computing device or any other technology. Furthermore, the additional computer-related elements of “server,” “wired or wireless communication interface,” “input terminal,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “product,” “vehicle,” “article,” and “user” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The functionality of “a wired or wireless communication interface configured to receive ordered product information and vehicle information that are input to an input terminal” and “wherein the wired or wireless communication interface is configured to transmit the delivery schedule determined by the processor to the first vehicle” is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. The additional element of “such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule” merely generally links the judicial exception to a particular technological environment of autonomous vehicles and is not indicative of integration into a practical application (see MPEP § 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Applicant’s arguments with respect to the previous rejections under 35 USC 102(a)(1) and 35 USC 103 have been considered but are not persuasive.

Applicant's arguments on pp. 9 – 10 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Furthermore, Applicant’s arguments with respect the previous rejection under 35 USC 103 have been considered but are moot in light of the new ground of rejection and the newly-cited references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3 & 5 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive ordered product information and vehicle information… the ordered product information indicating an article that is ordered by the user, and the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,” “determine a delivery schedule to which the first vehicle travels to an operator handling the article based on the ordered product information…, the operator handling the article, and the boarding time,” “compare a time length between a current time and the boarding time to a predetermined length of time, and when the time length is greater than or equal to the predetermined length of time, transmit the delivery schedule… so that the first vehicle collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information… and allows the user to board,” and “when the time length is less than the predetermined length of time… not transmit the delivery schedule.” 

	2A Prong 1: The limitations of “receive ordered product information and vehicle information… the ordered product information indicating an article that is ordered by the user, and the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,” “determine a delivery schedule to which the first vehicle travels to an operator handling the article based on the ordered product information…, the operator handling the article, and the boarding time,” “compare a time length between a current time and the boarding time to a predetermined length of time, and when the time length is greater than or equal to the predetermined length of time, transmit the delivery schedule… so that the first vehicle collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information… and allows the user to board,” and “when the time length is less than the predetermined length of time… not transmit the delivery schedule,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, but for the recitation of generic computer components.  That is, other than reciting a “server,” “wired or wireless communication interface,” “input terminal,” and “processor” configured to implement the method, nothing in the claim elements preclude the steps from practically being performed in a commercial interaction (including advertising, marketing or sales activities or behaviors; business relations). For example, but for the “server,” “wired or wireless communication interface,” “input terminal,” and “processor,” the functions in the context of this claim encompass receiving an order to delivery an item to a vehicle which a customer will board, determining a schedule to pick up the item before the customer boards, and then telling a human driver to pick up the item and then the customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server,” “wired or wireless communication interface,” “input terminal,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “product,” “vehicle,” “article,” and “user” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The functionality of “a wired or wireless communication interface configured to receive ordered product information and vehicle information that are input to an input terminal” and “wherein the wired or wireless communication interface is configured to transmit the delivery schedule determined by the processor to the first vehicle” is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. The additional element of “such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule” merely generally links the judicial exception to a particular technological environment of autonomous vehicles and is not indicative of integration into a practical application (see MPEP § 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server,” “wired or wireless communication interface,” “input terminal,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “product,” “vehicle,” “article,” and “user” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The insignificant extra-solution activity of “a wired or wireless communication interface configured to receive ordered product information and vehicle information that are input to an input terminal” and “wherein the wired or wireless communication interface is configured to transmit the delivery schedule determined by the processor to the first vehicle” is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘Receiving or transmitting data over a network’ and ‘Recording a customer’s order’), and is not indicative of an inventive concept. The additional element of “such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule” merely generally links the judicial exception to a particular technological environment of autonomous vehicles and does not amount to significantly more (see MPEP § 2106.05(h)). There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 3 & 6 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “input terminal,” “vehicle-mounted terminal,” “server,” and “information processing system” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “vehicle,” “user,” “product,” “article,” and “operator” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The additional element of “wherein the first vehicle is configured to operate according to a request from the user regarding the boarding time” (claim 3) and “a vehicle corresponding to the first vehicle and including an autonomous driving function, wherein the vehicle is configured to receive the delivery schedule, and perform autonomous driving according to the delivery schedule” (claim 6) merely generally links the judicial exception to a particular technological environment of autonomous vehicles and is not indicative of integration into a practical application or significantly more (see MPEP § 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 & 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US 20150227882 A1), in view of Li (US 20190266522 A1), in view of Goldman et al. (US 20190318277 A1), in view of Iacono et al. (US 20210089995 A1), in view of Frankert (US 20170236235 A1).

As per claim 1, Bhatt discloses a server ([0063]) comprising:

	• a wired or wireless communication interface configured to receive ordered product information and vehicle information that are input to an input terminal by a user… the ordered product information indicating an article that is ordered by the user ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies a particular item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; As per [0062] – [0063], a wired or wireless communication interface remote server receives the order and delivery information; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle”; Also see Fig. 7 & [0074] & [0076] – [0077], noting an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location. Also see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information);

Regarding the limitation, wherein the user inputs the order when the user is on board a second vehicle to travel form a first location to a second location Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.”  Bhatt, in Fig. 2 & [0025] – [0026], further describes that “the mobile pickup location 200 may be …inside of the vehicle 290,” and as per [0027], the mobile pickup location includes a “control station 201 {which} may also include a user interface 211” i.e., another “type of user device.” As per at least [0069] & [0076], Bhatt additionally discloses that the user rides a vehicle “each day to commute between work and home” – both having a mobile pickup location and “control station 201” user interface. Bhatt further discloses, in [0100], that “the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations.” Therefore, it would have been obvious to a person of ordinary skill to include the ability of the user to place an order via the “control station 201” user interface on the vehicle of the user’s morning commute (i.e., when the user is on board a second vehicle to travel form a first location to a second location). Furthermore, substituting equivalents known for the same purpose (i.e., one type of input terminal for another) renders the claim obvious. (See MPEP § 2144.06(II.))); 

Regarding the limitation,

	• the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,

Bhatt, in [0016], discloses that “a user may take the same bus at the same time every day travelling from the office to home” (i.e., to return to the first location) and may designate that first vehicle as the “preferred mobile pickup location,” and may also select a designated time to meet the designated bus at a particular stop for the user, which highly suggests, but does not appear to explicitly disclose receiving “a boarding time at which the user is scheduled to board a first vehicle.”  However, Li teaches this element in Fig. 2, noting button 32: “pickup location & time,” and [0042], noting that “the user may tap button 32 to open a window or page, where the user may enter pickup time,” which is a time at which the user is scheduled to board a vehicle, which, as per at least [0052], is “a trip segment for delivery” of an ordered item. Also see Fig. 4 & [0047], noting “At step 110, the user may tap a “Pickup Info” button. Then at step 112, a new page appears, such as a “Pickup Info” page, where info about pickup location and time may be entered.” Also see Fig. 5 & [0048], noting that the system receives a “pickup time” when a recipient of an ordered service will board the vehicle. Also see [0088], noting that “If a user wants to enter pickup time in a hailing process, the user may say “Pickup time 10 am”.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Li in the in-transit delivery system of Bhatt with the motivation “to provide improved services for an occupant of a vehicle” such as “to provide such services which enable a ship-to-vehicle method at an e-commerce website,” as evidenced by de Li ([0011] & [0014]).

Regarding the following limitations, Bhatt, in [0064], discloses wherein the “order planning system 526” (having a processor as per [0062] – [0063]), is a processor configured to “perform order planning and schedule delivery of orders to various mobile pickup locations.” As [0067], “when an order for one or more items is placed by a user for retrieval at a mobile pickup location, a shipment set for a portion of all of the items in the user's order will be assigned to a materials handling facility 530 for fulfillment and transport to the identified mobile pickup location 200… items may be delivered from the materials handling facility 530 to the mobile pickup location 200 in a designated area at a designated time. For example, the bus associated with the mobile pickup location 200 may be parked at a bus station within the area 600(A) at the end of a shift (e.g., from 3:00 am to 5:00 am), and the mobile pickup location 200 may be restocked with items during that time.” In other words, Bhatt describes a process in which a processor determines a delivery schedule in which a vehicle with the designated mobile pickup station travels to a “bus station” where ordered items are placed inside the mobile pickup location before the vehicle travels to pick up the user. To the extent to which Bhatt does not explicitly disclose wherein the first vehicle is instructed to travel to an item pick-up location before picking up the user, Goldman teaches this element:

	• determine a delivery schedule to which the first vehicle travels to an operator handling the article based on… the boarding time, …so that the first vehicle collects the article, travels to the second location with the article loaded by the boarding time that is indicated by the vehicle information received by the wired or wireless communication interface, and allows the user to board (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel “to a first pick-up location to retrieve a package” where the package is placed inside the vehicle before traveling to another location to allow a passenger to board the vehicle.), and

• wherein the wired or wireless communication interface is configured to transmit the delivery schedule determined by the processor to the first vehicle such that the first vehicle performs an autonomous driving function to collect the article based on the delivery schedule (See [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt / Li with the motivation to allow an autonomous vehicle to allow “the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).

To the extent to which neither Bhatt nor Goldman appear to disclose wherein the processor is configured to determine a delivery schedule to which the first vehicle travels to an operator handling the article based on the ordered product information received by the wired or wireless communication interface, {and} the operator handling the article, Iacono, in [0062] & [0130], teaches determining a delivery schedule, for an ordered item to be picked up at a merchant by a courier, which comprises “information regarding requests to deliver orders, …details regarding an order (e.g., items ordered, price of order, a pickup time at a merchant's location, a delivery time, etc.) merchant information (e.g., pickup location, merchant's telephone number, etc.), buyer information (e.g., delivery location, buyer's telephone number, etc.), …a route to travel, and so on.” As per at least [0072] & [0116] – [0117], the delivery schedule provided to the courier takes into account the merchant’s “preparation time.” In other words, Iacono teaches sending a generated delivery schedule and route to a delivery provider, which is based on an ordered item and the merchant’s (handler of the item) location and the merchant’s preparation schedule.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Iacono in the in-transit delivery system of Bhatt / Li / Goldman with the motivation to provide “more accurate information about when orders are ready may be provided to customers, couriers, and others,” as evidenced by Iacono ([0014]).

Regarding the following limitations, to the extent to which Bhatt does not disclose wherein the delivery schedule (i.e., instruction) is only transmitted to the autonomous vehicle if there is enough time to perform the item pick-up before the upcoming customer pick-up (i.e., boarding) time, Frankert teaches this element:

• compare a time length between a current time and the boarding time to a predetermined length of time, and when the time length is greater than or equal to the predetermined length of time, transmit the delivery schedule to the first vehicle… and wherein when the time length is less than the predetermined length of time, the processor is configured to not transmit the delivery schedule to the first vehicle	 (See [0094] – [0096], which describes a process for only transmitting a pick-up schedule, or an “additional service request” recommendation, to a courier device “when there is enough time” to perform the pick-up operation before an established upcoming reservation to pick-up a user, and “the system can determine whether there is enough time based on an estimated time to completion of the proposed service request, as well as a time to travel from a destination of the service request to the initial location of the reservation. When there is not enough time to complete the proposed service request and travel to the initial location of the reservation before the initial time of reservation, the transportation server can restrict offering fares to the service provider.” As per [0041], [0048], [0065], the boarding time (i.e., start time of the initial reservation) is taken into account in the determination of whether an additional pick-up can be accomplished before the customer for the initial reservation boards at the pick-up time. In other words, Frankert teaches comparing a time length until the pick-up (i.e., boarding) time for an “established reservation” to an amount of time needed for performing an additional pick-up task before the boarding time for the “established reservation.” The instruction to perform the additional pick-up task before the “established reservation” is only transmitted to the courier device when the length of time before the pick-up (i.e., boarding) time for the “established reservation” is greater than the predetermined length of time for performing the additional pick-up task.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Frankert in the in-transit delivery system of Bhatt / Li / Goldman / Iacono with the motivation to “facilitate reservations for future transportation services,” as evidenced by Frankert ([0085]).

As per claim 2, Bhatt / Li / Goldman / Iacono / Frankert discloses the limitations of claim 1. Regarding the limitations, 

	• wherein the input terminal is a vehicle-mounted terminal that is mounted in the second vehicle, and the wired or wireless communication interface is configured to receive the ordered product information and the vehicle information that are input via the vehicle- mounted terminal,

Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.” Bhatt, in Fig. 2 & [0025], further describes that “the mobile pickup location 200 may be …inside of the vehicle 290” and as per [0027], “control station 201 may also include a user interface 211,” which is “a type of user device.” As per at least [0069] & [0076], Bhatt additionally discloses that the user rides a vehicle “each day to commute between work and home” – both having a mobile pickup location. As explained above and in [0015] – [0016], the user designates a bus the user takes daily as a delivery destination and as per [0020], the user order specifies a particular item using the interface. Therefore, it would have been obvious to a person of ordinary skill to include the ability of the user to use the user interface of the mobile pickup location during the user’s morning commute to input the item and delivery location information. Furthermore, substituting equivalents known for the same purpose (i.e., one type of input terminal for another) renders the claim obvious. (See MPEP § 2144.06(II.)).

As per claim 3, Bhatt / Li / Goldman / Iacono / Frankert discloses the limitations of claim 1. To the extent to which Bhatt does not appear to explicitly disclose following limitations, Li teaches: 

	• wherein the first vehicle is configured to operate according to a request from the user regarding the boarding time (See at least Fig. 2, noting button 32: “pickup location & time,” and [0042], noting that “the user may tap button 32 to open a window or page, where the user may enter pickup time,” which is a time at which the user is scheduled to board a vehicle, which, as per at least [0052], is “a trip segment for delivery” of an ordered item. Also see Fig. 4 & [0047], noting “At step 110, the user may tap a “Pickup Info” button. Then at step 112, a new page appears, such as a “Pickup Info” page, where info about pickup location and time may be entered.” Also see Fig. 5 & [0048], noting that the system receives a “pickup time” when a recipient of an ordered service will board the vehicle. Also see [0088], noting that “If a user wants to enter pickup time in a hailing process, the user may say “Pickup time 10 am”. As per Fig. 5, & [0048] – [0049], a pickup time is received in step 128, and then “at step 148, Service Center may send the vehicle to pick up the user.” As per [0040] & [0077], an “autonomous vehicle” is dispatched to perform the pickup at the selected boarding time.). Rationale to combine Li persists.

As per claim 5, Bhatt discloses an information processing system comprising:

	• an input terminal for receiving input from a user ([0058], “A user may interact with the graphical user interface 400”; Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery”);

	• a server that is capable of communicating with the input terminal ([0062] - [0063], noting that a remote server receives order and delivery information from the user terminal),

	• wherein the input terminal is configured to receive input of ordered product information and vehicle information…, the ordered product information indicating an article that is ordered by the user ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies a particular item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle”; Also see Fig. 7 & [0074] & [0076] – [0077], noting an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location. Also see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information);

Regarding the limitation, wherein the user inputs the order when the user is on board a second vehicle to travel form a first location to a second location Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.”  Bhatt, in Fig. 2 & [0025] – [0026], further describes that “the mobile pickup location 200 may be …inside of the vehicle 290,” and as per [0027], the mobile pickup location includes a “control station 201 {which} may also include a user interface 211” i.e., another “type of user device.” As per at least [0069] & [0076], Bhatt additionally discloses that the user rides a vehicle “each day to commute between work and home” – both having a mobile pickup location and “control station 201” user interface. Bhatt further discloses, in [0100], that “the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations.” Therefore, it would have been obvious to a person of ordinary skill to include the ability of the user to place an order via the “control station 201” user interface on the vehicle of the user’s morning commute (i.e., when the user is on board a second vehicle to travel form a first location to a second location). Furthermore, substituting equivalents known for the same purpose (i.e., one type of input terminal for another) renders the claim obvious. (See MPEP § 2144.06(II.)));

Regarding the limitation,

	• the vehicle information indicating a boarding time at which the user is scheduled to board a first vehicle to return to the first location,

Bhatt, in [0016], discloses that “a user may take the same bus at the same time every day travelling from the office to home” (i.e., to return to the first location) and may designate that first vehicle as the “preferred mobile pickup location,” and may also select a designated time to meet the designated bus at a particular stop for the user, which highly suggests, but does not appear to explicitly disclose receiving “a boarding time at which the user is scheduled to board a first vehicle.”  However, Li teaches this element in Fig. 2, noting button 32: “pickup location & time,” and [0042], noting that “the user may tap button 32 to open a window or page, where the user may enter pickup time,” which is a time at which the user is scheduled to board a vehicle, which, as per at least [0052], is “a trip segment for delivery” of an ordered item. Also see Fig. 4 & [0047], noting “At step 110, the user may tap a “Pickup Info” button. Then at step 112, a new page appears, such as a “Pickup Info” page, where info about pickup location and time may be entered.” Also see Fig. 5 & [0048], noting that the system receives a “pickup time” when a recipient of an ordered service will board the vehicle. Also see [0088], noting that “If a user wants to enter pickup time in a hailing process, the user may say “Pickup time 10 am”.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Li in the in-transit delivery system of Bhatt with the motivation to “provide improved services for an occupant of a vehicle” such as “to provide such services which enable a ship-to-vehicle method at an e-commerce website,” as evidenced by de Li ([0011] & [0014]).

Bhatt further discloses wherein:

	• the server is configured to: receive the ordered product information and the vehicle information that are input to the input terminal; determine a delivery schedule ([0021] - [0022], noting that “item routing operation 145” determines a delivery schedule in which the ordered item is placed in a delivery container, and “item routing operation 145 may receive an indication of the mobile pickup location” on which the delivery container will be loaded.; [0023], “A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170… The package routing operation 165 may receive an indication of the …mobile pickup location at which transfer of a shipment set may occur for final delivery to the user.” [0070] “the order planning system 526 coordinates orders for items which are sent to the mobile pickup locations to ensure that the right items are on the right busses”; [0071], “shipment sets assigned to mobile pickup location 200 may be picked directly into one or more delivery containers at the materials handling facility 530, … and loaded into the storage compartments of the mobile pickup location 200.” As per at least [0060], the ordered item is necessarily placed in the mobile pickup location by the time the user boards the vehicle, as the item is picked up by the user while the user is riding the vehicle on the way home from work. Also see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information. As per at least [0016], [0054], & Fig. 4 & [0057], a user selects a date and time for item retrieval, and as per [0019], [0059], [0067] – [0068], the item delivery is scheduled so that the user can pick up the item at the scheduled time. Also see [0083], noting that an alert is sent “to the user which indicates that the item has been delivered to the mobile pickup location and will be available for pickup when the user reaches the mobile pickup location”; therefore, the item is necessarily placed into the mobile pickup location by the date and time the user has scheduled to retrieve the item during his/her ride home from work.).

Regarding the following limitations, Bhatt, in [0064], discloses wherein the “order planning system 526” is configured to “perform order planning and schedule delivery of orders to various mobile pickup locations.” As [0067], “when an order for one or more items is placed by a user for retrieval at a mobile pickup location, a shipment set for a portion of all of the items in the user's order will be assigned to a materials handling facility 530 for fulfillment and transport to the identified mobile pickup location 200… items may be delivered from the materials handling facility 530 to the mobile pickup location 200 in a designated area at a designated time. For example, the bus associated with the mobile pickup location 200 may be parked at a bus station within the area 600(A) at the end of a shift (e.g., from 3:00 am to 5:00 am), and the mobile pickup location 200 may be restocked with items during that time.” In other words, Bhatt describes a process in which a processor determines a delivery schedule in which a vehicle with the designated mobile pickup station travels to a “bus station” where ordered items are placed inside the mobile pickup location before the vehicle travels to pick up the user. To the extent to which Bhatt does not explicitly disclose wherein the first vehicle is instructed to travel to an item pick-up location before picking up the user, Goldman teaches this element:

	• determine a delivery schedule according to which the first vehicle travels to an operator handling the article based on… the boarding time, (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel “to a first pick-up location to retrieve a package” where the package is placed inside the vehicle by an operator, before traveling to another location to allow a passenger to board the vehicle.), 

• transmit the delivery schedule to the first vehicle so that the first vehicle collects the article, travels to the second location with the article loaded by the boarding time indicated by the vehicle information, and allows the user to board the first vehicle performing an autonomous driving function to collect the article based on the delivery schedule (See [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt / Li with the motivation to allow an autonomous vehicle to allow “the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).

To the extent to which neither Bhatt nor Goldman appear to disclose wherein the processor is configured to determine a delivery schedule according to which the first vehicle travels to an operator handling the article based on the ordered product information, {and} the operator handling the article, Iacono, in [0062] & [0130], teaches determining a delivery schedule, for an ordered item to be picked up at a merchant by a courier, which comprises “information regarding requests to deliver orders, …details regarding an order (e.g., items ordered, price of order, a pickup time at a merchant's location, a delivery time, etc.) merchant information (e.g., pickup location, merchant's telephone number, etc.), buyer information (e.g., delivery location, buyer's telephone number, etc.), …a route to travel, and so on.” As per at least [0072] & [0116] – [0117], the delivery schedule provided to the courier takes into account the merchant’s “preparation time.” In other words, Iacono teaches sending a generated delivery schedule and route to a delivery provider, which is based on an ordered item and the merchant’s (handler of the item) location and the merchant’s preparation schedule.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Iacono in the in-transit delivery system of Bhatt / Li / Goldman with the motivation to provide “more accurate information about when orders are ready may be provided to customers, couriers, and others,” as evidenced by Iacono ([0014]).

Regarding the following limitations, to the extent to which Bhatt does not disclose wherein the delivery schedule (i.e., instruction) is only transmitted to the autonomous vehicle if there is enough time to perform the item pick-up before the upcoming customer pick-up (i.e., boarding) time, Frankert teaches this element:

• compare a time length between a current time and the boarding time to a predetermined length of time, and when the time length is greater than or equal to the predetermined length of time, transmit the delivery schedule to the first vehicle… and when the time length is less than the predetermined length of time, the server is configured to not transmit the delivery schedule to the first vehicle (See [0094] – [0096], which describes a process for only transmitting a pick-up schedule, or an “additional service request” recommendation, to a courier device “when there is enough time” to perform the pick-up operation before an established upcoming reservation to pick-up a user, and “the system can determine whether there is enough time based on an estimated time to completion of the proposed service request, as well as a time to travel from a destination of the service request to the initial location of the reservation. When there is not enough time to complete the proposed service request and travel to the initial location of the reservation before the initial time of reservation, the transportation server can restrict offering fares to the service provider.” As per [0041], [0048], [0065], the boarding time (i.e., start time of the initial reservation) is taken into account in the determination of whether an additional pick-up can be accomplished before the customer for the initial reservation boards at the pick-up time. In other words, Frankert teaches comparing a time length until the pick-up (i.e., boarding) time for an “established reservation” to an amount of time needed for performing an additional pick-up task before the boarding time for the “established reservation.” The instruction to perform the additional pick-up task before the “established reservation” is only transmitted to the courier device when the length of time before the pick-up (i.e., boarding) time for the “established reservation” is greater than the predetermined length of time for performing the additional pick-up task.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Frankert in the in-transit delivery system of Bhatt / Li / Goldman / Iacono with the motivation to “facilitate reservations for future transportation services,” as evidenced by Frankert ([0085]).

As per claim 6, Bhatt / Li / Goldman / Iacono / Frankert discloses the limitations of claim 5. To the extent to which Bhatt does not explicitly disclose the following limitation, Goldman teaches:

	• a vehicle corresponding to the first vehicle and including an autonomous driving function, wherein the vehicle is configured to receive the delivery schedule, and perform autonomous driving according to the delivery schedule (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel “to a first pick-up location to retrieve a package” where the package is placed inside the vehicle by an operator, before traveling to another location to allow a passenger to board the vehicle. Also see [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt / Li / Goldman with the motivation to allow an autonomous vehicle to “create vehicle service pools across different service entities in a manner that allows the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).

As per claim 7, see the above relevant rejections of claims 1 & 5. Bhatt additionally discloses an information processing method ([0015], [0020], method claim 1) of a server ([0063]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628